Swing, J.,
dissents.
I do not concur in the judgment arrived at by Judges Smith and G-iffen-in this case. It seems to me that the decision of the supreme court in the case of Kernohan v. Manns et al., 53 Ohio St., 118, is decisive of the question here raised,and that it is directly opposed to the conclusion arrived at by a. majority of this court. Other decisions rrnght*187foe cited to the same effect, but I think this one is sufficient.
8. L. Gregory, for Plaintiff in. Error.
S. W. Huls, for Defendant in Error,
(Petition in error filed in Supreme Court, 45 W. L. B., 268.)
Note— S. W. Huls, for Defendant in Error: A suit of eject ment may be maintained on a mortgage if brought within fifteen years, but not after that period.
The mortgagee does not hold the absolute and complete title even after condition broken. Citations: Wright, 249; 8 Ohio, 222; 10 Ohio, 437; 4 Ohio St., 602; 37 Ohio St., 386; 43 Ohio St., 160; 47 Ohio St., 312; 49 Ohio St., 426; 50 Ohio St., 129; 51 Ohio St, 240; 53 Ohio St., 118; 53 Ohio St. 673; 60 Ohio St., 34.